DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xue (2013/0037935) in view of Lutz (2003/0047339).

    PNG
    media_image1.png
    289
    636
    media_image1.png
    Greyscale

Regarding claim 1,  figures 10G-I [0044-0048] , Xue discloses:
1. A semiconductor package comprising: a die 200 having a first side and a second side opposite the first side; a first metal layer 204 coupled to a second metal layer 204A, the second metal layer coupled with the first side of the die; a bump layer 205 coupled to the first metal layer 204; a backside metal layer 209 coupled to the second side of the die 200; a mold compound 206 coupled to the die 209, wherein the mold compound 206 covers a plurality of sidewalls of the first metal layer 204, a plurality of sidewalls of the second metal layer 204a, and a plurality of sidewalls of the tin layer 205; wherein a surface of the mold compound 206 is coplanar with a surface of the bump layer 205; and wherein a portion of the mold compound 206 extends to the second side of the die 200, except that the bump layer 205 is made of Tin.  
 Lutz discloses a semiconductor package having a bump layer 240 (fig 2E) made of Tin [0095].

    PNG
    media_image2.png
    276
    622
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Xue to teachings the bump layer made of Tin material, as taught by Lutz, because it is desirous in the art to achieve the predictable result of substituting a well-known material Tin for the bump layer for minimizing the cost of making the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, figures 10G-I [0044-0048], Xue and Lutz disclose:	
2. The semiconductor package of claim 1, wherein a third side, a fourth side, a fifth side, and a sixth side of the die 200 are covered by the mold compound 206, 211 (Both layers 206 and 211 covers all sides of the die).  

As to claim 3, figures 10G-I [0044-0048], Xue and Lutz disclose:	
3. The semiconductor package of claim 1, wherein the backside metal layer 209 comprises copper.  

As to claim 4, figures 10G-I [0044-0048], Xue and Lutz disclose:	
4. The semiconductor package of claim 1, wherein the backside metal layer 209 comprises a metal alloy comprising titanium, nickel, silver, vanadium, copper, and any combination thereof.  

As to claim 5, figures 10G-I [0044-0048], Xue and Lutz disclose:	
5. The semiconductor package of claim 1, wherein the backside metal layer comprises at least three layers [0031-0032].  

As to claim 6, figures 10G-I [0044-0048], Xue and Lutz disclose:	
6. The semiconductor package of claim 5, wherein each of the at least three layers comprise one of titanium, nickel, silver, vanadium or copper. 

As to claim 7, figures 10G-I [0044-0048], Xue and Lutz disclose:	 
7. The semiconductor package of claim 1, wherein the portion of the mold compound 206 that extends to the second side of the die 200 is a separate mold compound 206 from the mold compound 206 that is coplanar with the surface of the tin layer 205.  

As to claim 8, figures 10G-I [0044-0048], Xue discloses:	
8. A semiconductor package comprising: a die 200 having a first side and a second side opposite the first side; a plurality of bumps 205, each bump 205 of the plurality of bumps 205 comprising: a first metal layer 204 coupled to a second metal layer 204a, the second metal layer 204a coupled to the first side of the die 200; and a bump layer 205 coupled to the first metal layer 204; and a backside metal layer 209 coupled to the second side of the die 200; and a mold compound 206 coupled to the die, wherein the mold compound 206 covers a plurality of sidewalls of the first metal layer 204, a plurality of sidewalls of the second metal layer 204a, and a plurality of sidewalls of the bump layer 205; wherein the mold compound 206 covers a first side and a second side of each bump 205 of the plurality of bumps 205; except that the bump layer is made of Tin.  
Lutz discloses a semiconductor package having a bump layer 240 (fig 2E) made of Tin [0095].

    PNG
    media_image2.png
    276
    622
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Xue to teachings the bump layer made of Tin material, as taught by Lutz, because it is desirous in the art to achieve the predictable result of substituting a well-known material Tin for the bump layer for minimizing the cost of making the device.

As to claim 9, figures 10G-I [0044-0048], Xue and Lutz disclose:	
9. The semiconductor package of claim 8, wherein a third side, a fourth side, a fifth side, and a sixth side of the die 200 are covered by the mold compound 206,211 (Both layers).  

As to claim 10, figures 10G-I [0044-0048], Xue and Lutz disclose:	
10. The semiconductor package of claim 8, wherein the backside metal layer 209 comprises copper.  

As to claim 11, figures 10G-I [0044-0048], Xue and Lutz disclose:	
11. The semiconductor package of claim 8, wherein the backside metal layer 209 comprises a metal alloy comprising titanium, nickel, silver, vanadium, copper, and any combination thereof.  

As to claim 12, figures 10G-I [0044-0048], Xue and Lutz disclose:	
12. The semiconductor package of claim 8, wherein the backside metal layer 209 comprises at least three layers [0031-0032].  

As to claim 13, figures 10G-I [0044-0048], Xue and Lutz disclose:	
13. The semiconductor package of claim 12, wherein each of the at least three layers comprise one of titanium, nickel, silver, vanadium or copper.  

As to claim 14, figures 10G-I [0044-0048], Xue and Lutz disclose:	
14. The semiconductor package of claim 8, wherein a portion of the mold compound 206 extends to the second side of the die 200 and the portion is a separate mold compound 206 from the mold compound 206 that covers the first side and the second side of each bump 205 of the plurality of bumps 205.  

As to claim 15, figures 10G-I [0044-0048], Xue discloses:	
15. A semiconductor package comprising: a die 200 having a first side and a second side opposite the first side; a first metal layer 204 coupled to a second metal layer 204a, the second metal layer 204a coupled with the first side of the die; a bump layer 205 coupled to the first metal layer 204; a backside metal layer 209 coupled to the second side of the die 200; a mold compound 206 coupled to the die 200, wherein the mold compound 205 covers a plurality of sidewalls of the first metal layer 204, a plurality of sidewalls of the second metal layer 204a, and a plurality of sidewalls of the bump layer 205; wherein a surface of the mold compound 206 is coplanar with a surface of the bump layer 205; and wherein a portion of the mold compound 206 extends only to the backside metal layer 209; except that the bump layer is made of Tin.  

    PNG
    media_image1.png
    289
    636
    media_image1.png
    Greyscale

Lutz discloses a semiconductor package having a bump layer 240 (fig 2E) made of Tin [0095].

    PNG
    media_image2.png
    276
    622
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Xue to teachings the bump layer made of Tin material, as taught by Lutz, because it is desirous in the art to achieve the predictable result of substituting a well-known material Tin for the bump layer for minimizing the cost of making the device.

As to claim 16, figures 10G-I [0044-0048], Xue and Lutz disclose:	
16. The semiconductor package of claim 15, wherein the backside metal layer 209 comprises copper.  

As to claim 17, figures 10G-I [0044-0048], Xue and Lutz disclose:	
17. The semiconductor package of claim 15, wherein the backside metal layer 209 comprises a metal alloy comprising titanium, nickel, silver, vanadium, copper, and any combination thereof.  

As to claim 18, figures 10G-I [0044-0048], Xue and Lutz disclose:	
18. The semiconductor package of claim 15, wherein the backside metal layer 209 comprises at least three layers. 

As to claim 19, figures 10G-I [0044-0048], Xue and Lutz disclose:	 
19. The semiconductor package of claim 18, wherein each of the at least three layers 209 comprise one of titanium, nickel, silver, vanadium or copper.  

As to claim 20, figures 10G-I [0044-0048], Xue and Lutz disclose:	
20. The semiconductor package of claim 15, wherein the portion of the mold compound 206 that extends only to the backside metal layer 209 is a separate mold compound 206,211 from the mold compound 206 that is coplanar with the surface of the tin layer 205.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hacke (2003/0116840) discloses an interconnect structure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813